*62V r i i i o h.
By hia Honor John St. Paul.
Plaintiffs seek to anjoin the defendant atreat railway Companyfor changing the route of some of its oara contrary to the terns of Its franchise.
They allege that the change was made without #&ir authority from the City Council, and #tt# by the sole permission of one of the City Commissioners, himself unauthorised in the premiaea.
They further allege that suoh #é#láiá£rerouting, by affecting passenger traffic along certain thoroughfares, will oaoaw each of them to lose business to the ralue of more than #3000.
Jro«;a judgment against them, pldintiffa appealed simultaneously to the Supreme Court and to this Court,
The Supreme Court d'iemlased their appeal on the ground that tha alleged interact of #3000 eaoh, was neither proyou #y nor *»ueoeptlble of proof*. (See 79 Southern Rep p. 80)
And ws are now ashed to dismiss this appeal on the ground (in affeot) that it la neither proved, nor susceptible of proof, that the oontroveray Involves more than #100, which is the least JurledlotJor of this oourt under Art 99 of the constitution Of 1993.
But in Mc Manigle vs Billet (#7346#of our docket) we had oooaaion to examine this point, and basing ourselves on an unreported decision of the Supreme Court (State ex rel Marrero vs Rouprich, No. 21478) we held that the source of our Jurisdiction was not the Constitution of 1898, but that of 1915; and that our Jurisdiction extended to, “all oaBes CIyII and prvbate, of which the Supreme Court is not given Jurisdiction."
*63December 9th, 1918.
And upon due - consideration, we feel satisfied that Me are no more authorized now, than we «ere authorized then, to disregard the Ter/ clear pronouncement of the Supreme eourt ¿n the Kouprich case.
Vs therefore adhere to our former ruling,
Potion Denied,
Hew Orleans, T.a,